Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: None of the prior art of record fairly discloses or renders obvious the claimed method and apparatus, in particular the electrochemical cell comprising solid polymer electrolyte membrane; an anode catalyst layer adjacent to a first side of the solid polymer electrolyte membrane and a cathode catalyst layer adjacent to a second side of the solid polymer electrolyte membrane, opposite to the first side; a first open pore mesh adjacent to the anode catalyst layer and a second open pore mesh adjacent to the cathode catalyst layer; a first compression frame, adjacent to the first open pore mesh and a second compression frame, adjacent to the second open pore mesh, each of the compression frames having compression arms spread within the area delimited by the perimeter of the frame, the compression arms being connected to each other at connection sites; fasteners which protrude through holes provided in the compression arms of the first and second compression frames at the connection sites, through holes provided in the first and second open pore meshes and through the solid polymer electrolyte membrane and the anode and cathode catalyst layers, wherein a cover is attached to the first compression frame or to the second compression frame to form an enclosure for isolating the anode or the cathode catalyst layer.  

The cover attached to the compression frame for isolating the electrode layers produces an improvement over the prior patented device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN S PHASGE whose telephone number is (571)272-1345.  The examiner can normally be reached on Monday to Thursday 11:30 am to 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARUN S PHASGE/Primary Examiner, Art Unit 1795